            Case 8:20-cr-00229-PX Document 60 Filed 07/02/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                           *

    v.                                             * Criminal Case No. PX-20-229

KEVIN ALEXIS RODRIGUEZ FLORES                      *

*           *      *      *      *         *   *       *      *      *      *

                          CONSENT MOTION FOR EXTENSION OF SENTENCING
                                    MEMORANDUM DEADLINE

            The Defendant, Kevin Alexis Rodriguez Flores, by and through his attorney

Alfred Guillaume III, moves this Honorable Court to extend the deadline for filing a

sentencing memorandum from July 2, 2021, until July 6, 2021. The grounds for this

relief are as follows:

         1. The current deadline to file a sentencing memorandum is July 2, 2021.

         2. Counsel requests additional time to file a sentencing memorandum in order

            to confirm matters to be included in the sentencing memorandum.

         3. Assistant United States Attorney William Moomau does not oppose defense

            counsel’s extension request.

            WHEREFORE, the defendant respectfully requests that the deadline for filing

a sentencing memorandum be extended until July 6, 2021.

                                                              Respectfully submitted,

                                                              ____s/s___________
                                                       Alfred Guillaume III, # 30117
                                                       Law Offices of Alfred Guillaume III
                                                       6305 Ivy Ln., Suite 700
                                                       Greenbelt, MD 20770
      Case 8:20-cr-00229-PX Document 60 Filed 07/02/21 Page 2 of 2



                            CERTIFICATE OF SERVICE

I HEREBY CERTIFY that the foregoing Consent Motion For Extension Of Motion
Filing Deadline was electronically filled with the Clerk via the CM/ECF system on
July 2, 2021, with notice and access to all involved parties.

                                         s/s
                                  __________________
                             Alfred Guillaume III, Esq.
